Title: From George Washington to John Rutledge, 16 May 1780
From: Washington, George
To: Rutledge, John



Dr Sir,
Hd Qrs Morris Town 16th May 1780

I have the honor to inclose your Excellency two copies of a letter for General Lincoln, which you will observe contain intelligence the most important. It is a question how far it is the interest of these states to have the siege of Charles Town raised at this juncture; for if the arrival of the French fleet should find the enemy in their present divided state there is every reason to hope for the most decisive consequences. on the other hand if they should concenter their force at New York an operation against it would be attended with immense difficulty delay and hazard—but the Southern states would be relieved—an advantage of the greatest moment. We have great reason to believe the enemy have received advice by a frigate lately from England of the intention of our allies; if this is the case secrecy on our part would answer little purpose (indeed it is to a certain point impracticable.) Sir Henry in this case will probably have taken his measures before this arrives, and unless he expects a naval support from England, will have abandonned the enterprise. Lest however a want of certainty in his advices may have induced

him to continue his operations, it may be of consequence to apprise General Lincoln and the garrison of the expected succour. It would give new spirit to the defence and may tend to prolong it till effectual assistance can be given, either by directing the French armament to the Southward or by operations in this quarter. You will therefore have the goodness to transmit my letter to him if you have any communication open.
The intention of sending you two copies is this—Should the progress of the enemy against the Town indicate its speedy loss you can so contrive it, that one of the copies may fall into the enemy’s hands, as if by accident, or you can otherwis⟨e⟩ take effectual measures to give them such information of it as they will believe—This may possibly either precipitate their measures to an unfavourable issue or make them relinquish the siege; and in one way or the other save the Town.
If you should not think the Town in material danger it will be best to confine the knowlege of what I now communicate, and not let it go beyond General Lincoln. In this case I would not wish to alarm the enemy—for the reasons already assigned.
I am happy to learn by the way of New York that Charles Town was still safe the first of this Month—I hope it has continued so: A failure in this attempt will have the greatest influence to the prejudice of the affairs of England. I congratulate you on this new instance of the friendship of our ally—The part the Court of France has acted is truly politic and magnanimous and has a claim to the lasting affection of this Country. With every sentiment of respect and esteem I have the honor to be—Sir Your most Obedt & humble servant.

P.S. I request your Excellency’s opinion as speedily as possible, in case the French fleet and army should proceed to the Southward—where under present circumstances would be a proper place of debarkation—whether a sufficiency of provisions can be procured—the means of transportation for an army—horses for the officers and for a corps of three hundred Cavalry.

